POTOMAC ELECTRIC POWER COMPANY 701 Ninth Street, N.W., Washington, D.C. TO THE BANK OF NEW YORK MELLON (formerly known as The Bank of New York) 101 Barclay Street, New York, NY as Trustee Supplemental Indenture Dated as of December 3, 2008 Supplemental to Mortgage and Deed of Trust Dated July 1, 1936 FIRST MORTGAGE BONDS, 7.90% SERIES DUE DECEMBER 15, 2038 POTOMAC ELECTRIC POWER COMPANY SUPPLEMENTAL INDENTURE DATED AS OF DECEMBER 3, 2008 TABLE OF CONTENTS* PAGE Parties 1 Recitals 1 PART I Description of Bonds of 7.90% Series Section 1. General description of Bonds of 7.90% Series 4 Section 2. Form of face of Bond of the 7.90% Series Form of Trustee’s certificate Text appearing on reverse side of Bond 7.90% Series 5 Section 3. Denominations of Bonds of 7.90% Series; Global Bond 10 Section 4. Legend of Depository 11 Section 5. Legend of transferred Global Bond 11 Section 6. Transfers of Global Bonds 11 Section 7. Reliance on certificates by the Company and the Trustee 11 Section 8. Execution and form of temporary Bonds of 7.90% Series 11 PART II Issue of Bonds Section 1. Unlimited Principal Amount 12 Section 2. Issue of Bonds of 7.90% Series 12 Section 3. Future Issuances of Bonds of 7.90% Series 13 PART III Redemption and Cancellation of Bonds Section 1. Bonds of 7.90% Series redeemable 13 Section 2. Notice of redemption 13 The Table of Contents is not part of the Supplemental Indenture and should not be considered as such.It is included herein only for purposes of convenient reference. i Section 3. Cancellation 13 PART IV Additional Particular Covenants of the Company Section 1. Company not to withdraw moneys pursuant to Section 2 of Article VIII in excess of an amount equal to principal amount of issued refundable bonds 13 Section 2. No property additions made on or prior to December 31, 1946 to be used for any purpose under the Indenture 13 PART V 14 Amendment of Indenture to Permit Qualification Under Trust Indenture Act of 1939 PART VI The Trustee 14 PART VII Miscellaneous Provisions 14 Execution of Supplemental Indenture in counterparts Appointment of attorneys-in-fact by parties Testimonium Execution Company’s Acknowledgments Trustee’s Acknowledgments ii SUPPLEMENTAL INDENTURE, dated as of thethird day of December, two thousand eight (2008), made by and between Potomac Electric Power Company, a corporation organized and existing under the laws of the District of Columbia and a domestic corporation of the Commonwealth of Virginia (hereinafter sometimes called the “Company”), party of the first part, and The Bank of New York Mellon (formerly known as The Bank of New York), a New York banking corporation organized and existing under the laws of the State of New York (hereinafter sometimes called the “Trustee”), as trustee under the Mortgage and Deed of Trust dated July1, 1936, hereinafter mentioned, party of the second part; WHEREAS, the Company has heretofore executed and delivered its Mortgage and Deed of Trust, dated July1, 1936 (hereinafter sometimes referred to as the “Original Indenture”), to The Riggs National Bank of Washington, D.C., as trustee, to secure an issue of First Mortgage Bonds of the Company, issuable in series; and WHEREAS, the Trustee has succeeded The Riggs National Bank of Washington, D.C. as trustee under the Original Indenture pursuant to Article XIII, Section 3 thereof; and WHEREAS, pursuant to the terms and provisions of the Original Indenture, indentures supplemental thereto dated as of July1, 1936, December1, 1939, August1, 1940, August1, 1942, January1, 1948, May1, 1949, May1, 1950, March1, 1952, May15, 1953, May16, 1955, June1, 1956, December1, 1958, November16, 1959, December1, 1960, February15, 1963, May15, 1964, April1, 1966, May1, 1967, February15, 1968, March15, 1969,
